


110 HR 4143 IH: To authorize the Secretary of Veterans Affairs to carry

U.S. House of Representatives
2007-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4143
		IN THE HOUSE OF REPRESENTATIVES
		
			November 9, 2007
			Mr. Gingrey (for
			 himself and Mr. Price of Georgia)
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To authorize the Secretary of Veterans Affairs to carry
		  out a major medical facility project in Atlanta, Georgia.
	
	
		1.Authorization of major
			 medical facility project, Atlanta, GeorgiaThe Secretary of Veterans Affairs may carry
			 out a major medical facility project for the modernization of the inpatient
			 wards at the Department of Veterans Affairs Medical Center, Atlanta, Georgia,
			 in an amount not to exceed $20,534,000.
		
